Case 3:17-cv-00939-NJR-RJD Document 88 Filed 07/16/20 Page 1 of 2 Page ID #563




                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE SOUTHERN DISTRICT OF ILLINOIS

  TONY HICKMAN,

                    Plaintiff,

  v.                                             Case No. 3:17-CV-939-NJR-RJD

  WEXFORD HEALTH SOURCES, INC.,
  VIPAN SHAH, and PHIL MARTIN,

                    Defendants.

                           MEMORANDUM AND ORDER

 ROSENSTENGEL, Chief Judge:

        On May 14, 2020, Plaintiff Tony Hickman filed in this Court a Motion (Doc. 87)

 which appears to again ask the Court to appoint counsel for Hickman and requests that

 the Court reconsider its Order of August 6, 2019, granting summary judgment to

 defendants (Doc. 82).

        The Court previously declined to appoint counsel on March 20, 2018 (Doc. 34), and

 on October 23, 2018 (Doc. 57), in both instances finding that Hickman was competent to

 litigate the case. When presented with a request to appoint counsel, the Court must make

 the following inquiries: (1) has the indigent plaintiff made a reasonable attempt to obtain

 counsel or effectively been precluded from doing so, and (2) given the difficulty of the

 case, does the plaintiff appear competent to litigate it himself. Pruitt v. Mote, 503 F.3d 647,

 654-55 (7th Cir. 2007). Here, Hickman has again indicated unsuccessful attempts to recruit

 counsel. His written filing, however, is intelligible and he does not advance any




                                         Page 1 of 2
Case 3:17-cv-00939-NJR-RJD Document 88 Filed 07/16/20 Page 2 of 2 Page ID #564




 arguments supporting a finding of incompetence. Accordingly, the Court again declines

 to appoint counsel in this matter.

        Plaintiff further asks the Court for reconsideration of its Order of August 6, 2019

 (Doc. 82). Motions for reconsideration are only appropriate where the court has

 misunderstood a party, made a decision outside of the issues presented by the parties,

 made an error of apprehension, where a significant change in the law has occurred, or

 where significant new facts have been discovered. Broaddus v. Shields, 665 F.3d 846, 860

 (7th Cir. 2011) (citing Bank of Waunakee v. Rochester Cheese Sales, Inc., 906 F.2d 1185, 1191

 (7th Cir. 1990)). Here, Hickman states that he has subsequently been examined by medical

 professionals who instructed him that “the prison should set me up with a plastic surgery

 because im [sic] going to need him [sic].”

        While the Court regrets Hickman’s problems with his wrist and his continuing

 difficulties finding appropriate medical treatment, the additional facts provided by

 Hickman do not support his claim in this action that defendants were deliberately

 indifferent to his serious medical needs. Accordingly, the Court must deny his request

 for reconsideration.

        In conclusion, the Court DENIES Hickman’s Motion for Reconsideration and to

 Appoint Counsel (Docs. 86, 87).

        IT IS SO ORDERED.

        DATED: July 16, 2020

                                                   ____________________________
                                                   NANCY J. ROSENSTENGEL
                                                   Chief U.S. District Judge


                                         Page 2 of 2
